Citation Nr: 1747009	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide agent exposure and as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus prior to March 22, 2015, and in excess of 20 percent thereafter.  

4.  Entitlement a separate compensable rating for complications related to service-connected diabetes mellitus, to include diabetic peripheral neuropathy.

5.  Entitlement to an initial compensable rating for high-grade prostatic intraepithelial neoplasia.

6.  Entitlement to an effective date earlier than January 10, 2012 for the grant of service connection for diabetes mellitus.

7.  Entitlement to an effective date earlier than January 10, 2012 for the grant of service connection for high-grade prostatic intraepithelial neoplasia.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012, October 2014, and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In the September 2012 rating decision, the RO, in pertinent part, denied service connection for bladder cancer.  In the October 2014 rating decision, the RO denied service connection for hypertension.  

The issue of entitlement to service connection for bladder cancer was before the Board in June 2015 at which time it was remanded for additional evidentiary development.  

In the July 2015 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 10 percent rating, effective January 10, 2012.  Service connection was also granted for high-grade prostatic intraepithelial neoplasia (claimed as prostate cancer) and a noncompensable rating was assigned, effective January 10, 2012.

In a September 2015 rating decision, the rating for diabetes mellitus was increased to 20 percent, effective July, 22, 2015.  Thereafter, in a February 2016 rating decision, the RO awarded an earlier effective date of March 22, 2015 for the assignment of the 20 percent rating for diabetes mellitus. 

The issues of entitlement to service connection for bladder cancer and hypertension and entitlement to a separate compensable rating for complications of diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 17, 2015, the Veteran's diabetes mellitus did not require insulin and restricted diet or an oral hypoglycemic agent and restricted diet. 

2.  As of March 17, 2015, the Veteran's diabetes mellitus has required oral medication and a restricted diet; it does not require insulin, restricted diet, and regulation of activities.

3.  The Veteran's high-grade prostatic intraepithelial neoplasia has not been manifested by renal dysfunction or voiding dysfunction. 

4.  The Veteran's claim of service connection for diabetes mellitus was received by VA on January 10, 2012.  

5.  The Veteran's claim of service connection for high-grade prostatic intraepithelial neoplasia was received by VA on January 10, 2012.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for diabetes mellitus prior to March 17, 2015 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for an initial compensable rating for high-grade prostatic intraepithelial neoplasia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4115a, 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for an effective date earlier than January 10, 2012, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date earlier than January 10, 2012, for the award of service connection for high-grade prostatic intraepithelial neoplasia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I.  Initial Increased Rating Claims for Diabetes Mellitus and High-Grade Prostatic Intraepithelial Neoplasia

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been evaluated under Diagnostic Code 7913.

Under these rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id. 

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 percent disabling.  Id. 

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is assigned.  Id. 

A 10 percent rating is assigned for diabetes that is manageable by restricted diet only.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id. at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Factual Background

Private treatment records demonstrate a history of diabetes mellitus.  In records dated from August 2009 to May 2013 it was expressly noted that the Veteran's diabetes mellitus was without complication.  There was no documented treatment for the Veteran's diabetes mellitus and the Veteran has not contended otherwise.  The lists of active mediations at that time did not show prescriptions for diabetes mellitus and the Veteran has identified no such evidence.  In a subsequent July 2015 medical record, it was noted that the Veteran started taking 1 tablet of Metformin per day to help control his sugar levels.  It was noted that the medication had been prescribed on March 17, 2015.  The Veteran was advised to keep up with efforts on weight control and exercise.  

The Veteran underwent a VA examination in October 2016.  The examiner noted that treatment for the Veteran's diabetes mellitus included a restricted diet and prescribed oral hypoglycemic agents.  Regulation of activities was not part of the medical management for his diabetes mellitus.  With regard to diabetic care, it was noted that the Veteran visited his diabetic care provide less than 2 times per month for episodes of ketoacidosis and hypoglycemia.  Further, the Veteran had not required hospitalization for episodes of ketoacidosis or hypoglycemic reaction over the past months.  There was no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner reported that diabetic peripheral neuropathy was a recognized complication of the Veteran's diabetes mellitus.  With regard to functional impact, the examiner indicated that the Veteran's diabetes mellitus impacted his ability to work.  In so finding, he noted that the Veteran was a retired grounds keeper and that his diabetes mellitus may limit his activity tolerance during the day, requiring frequent breaks or shorter work days.  

Analysis

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to March 17, 2015 and in excess of 20 percent thereafter.  

Prior to March 17, 2015, the medical evidence indicated that the Veteran experienced no complications of diabetes mellitus.  The Veteran has not contended otherwise.  The record further indicates that the Veteran's diabetes mellitus did not require insulin and a restricted diet, or oral hypoglycemic agent and restricted diet prior to March 17, 2015.  Again, he has not contended otherwise.  Notably, the evidence prior to March 17, 2015 shows that he had not been prescribed any medication to treat his diabetes mellitus.  Neither the Veteran nor his attorney has contended otherwise.  Thus, an initial rating in excess of 10 percent is not warranted prior to March 17, 2015.  38 C.F.R. § 4.119, Diagnostic Code 7913.

As of March 17, 2015, the Veteran's diabetes mellitus required oral medication and a restricted diet.  Under such circumstances, a 20 percent rating has been assigned for this stage of the claim.  Id.  

However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent from March 17, 2015.  The Veteran has had no episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  He has not contended otherwise.  

In September 2017 written arguments, the Veteran's attorney argued that the October 2016 VA's examiner's notation describing the potential functional impact of the Veteran's diabetes mellitus (i.e. it "may limit" his activity tolerance) warranted the assignment of a 40 percent rating as it was an "implicit acknowledgement" that the Veteran "must" regulate his physical activity.  In the Board's judgment, a description of the possible functional effects of the Veteran's diabetes mellitus is not the equivalent of a medical finding of a medical need to avoid strenuous occupational or recreational activities, a prerequisite for a conclusion that the Veteran's diabetes mellitus requires a regulation of activities.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Legal interpretations notwithstanding, the Board observes that the VA medical examiner clearly and unequivocally relayed his opinion on whether the Veteran required regulation of activities as part of medical management of his diabetes mellitus by checking "no" in response to that specific question.  The Board therefore finds that the record establishes that the Veteran's diabetes mellitus does not require regulation of activities as defined by the applicable rating criteria as to warrant a 40 percent rating under Diagnostic Code 7913.  Moreover, as previously discussed, the Veteran has had no episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  He has not contended otherwise.  

With regard to complications of diabetes mellitus, the Board observes that in the October 2016 VA examination report, the examiner indicated that diabetic peripheral neuropathy was a complication of the Veteran's diabetes mellitus.  As the evidence available to the Board is not sufficient to determine whether a separate compensable rating is warranted for the condition, it will be addressed in the remand below.  The record also shows that the RO has awarded service connection for diabetic nephropathy and that the Veteran has initiated an appeal of the initial noncompensable rating assigned.  Although the question of whether any complications associated with the Veteran's diabetes mellitus are compensable remains outstanding, the Board finds that they are not inextricably intertwined with his claim for a higher initial rating for diabetes mellitus, given the evidence of record and the conjunctive rating criteria.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  Again, the record reflects that the Veteran has not met the criteria for a rating in excess of 20 percent for any period of the claim; thus, the question of whether any complications of diabetes are compensable, only one of the conjunctive criteria set forth in Diagnostic Code 7913, is not outcome determinative.  

In sum, the Board concludes that the preponderance of the evidence is against an initial rating in excess of 10 percent for diabetes mellitus prior to March 17, 2015 and in excess of 20 percent from March 17, 2015.  

High-Grade Prostatic Intraepithelial Neoplasia

The Veteran's service-connected high-grade prostatic intraepithelial neoplasia has been evaluated under Diagnostic Code 7528 which contemplates malignant neoplasms of the genitourinary system.  

Under Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  As such, the increased rating claim for the Veteran's high-grade prostatic intraepithelial neoplasia has been considered under 38 C.F.R. § 4.115a for voiding dysfunction and renal dysfunction.  38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  38 C.F.R. § 4.115a. 

Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Id. 

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Id. 

Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Id. 

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is rated as noncompensable.  Id. 

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  38 C.F.R. § 4.115a.  

For urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  Id.

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.

Factual Background

The Veteran underwent a VA prostate examination in October 2016 at which time the examiner noted diagnoses of high-grade prostatic intraepithelial neoplasia and bladder cancer.  With regard to high grade prostatic intraepithelial neoplasia, the examiner noted that the Veteran was diagnosed with the condition in 2004.  However, he had not had any treatment for the condition, but is followed by an urologist and has an examination every 3 to 6 months.  The Veteran did not have prostate cancer and had not contemplated any treatment for prostate cancer, but there was "watchful waiting".  It was noted that the Veteran had voiding dysfunction associated with high-grade prostatic intraepithelial neoplasia; however it did not require the use of absorbent material.  The voiding dysfunction caused increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  It also caused signs or symptoms of obstructed voiding which consisted of marked hesitancy, markedly slow stream, markedly weak stream, and markedly decreased force of stream.  The examiner noted that there were no recent urological records to review.  

In an addendum VA medical opinion, the examiner confirmed that the Veteran had not been diagnosed with prostate cancer.  His only disability is high-grade prostatic intraepithelial neoplasia.  She indicated that the genitourinary symptoms identified in the October 2016 VA examination report are likely due to an enlarged prostate.

In an August 2017 medical opinion, the examiner noted that in urologic pathology, high-grade prostatic intraepithelial neoplasia is an abnormality of prostatic glands and believed to precede the development of prostate adenocarcinoma (the most common form of prostate cancer).  She reiterated that the Veteran does not have prostate cancer.  The examiner also noted that there are no symptoms for high-grade prostatic intraepithelial neoplasia and the condition did not cause his enlarged prostate.  She concluded that that appellant's enlarged prostate is causing his urinary symptoms.  

Analysis

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for high-grade prostatic intraepithelial neoplasia.  

In this regard, at no time during the appeal period has the evidence shown any symptoms associated with the Veteran's high-grade prostatic intraepithelial neoplasia.  The Board observes that during the October 2016 VA examination, the examiner indicated that voiding dysfunction was associated with the service-connected high-grade prostatic intraepithelial neoplasia.  However, in a subsequent addendum opinion, she explained that the voiding dysfunction was due to an enlarged prostate.  In the August 2017 addendum opinion, the examiner also opined that the urinary symptoms are due to the Veteran's enlarged prostate.  The Board observes that the evidence does not show that the enlarged prostate is related to the Veteran's high-grade prostatic intraepithelial neoplasia.  In so finding, in the August 2017 addendum opinion, the examiner specifically concluded that the high-grade prostatic intraepithelial neoplasia did not cause the enlarged prostate.  As the evidence indicates that the Veteran's high-grade prostatic intraepithelial neoplasia is asymptomatic, an initial compensable rating is not warranted.  38 C.F.R. § 4.11b, Diagnostic Code 7528.

In sum, the Board concludes that the preponderance of the evidence is against an initial compensable rating for high-grade prostatic intraepithelial neoplasia.  

II.  Earlier Effective Date Claims for the Award of Service Connection for Diabetes Mellitus and High-Grade Prostatic Intraepithelial Neoplasia

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claims were received by VA prior to that date, the former regulations apply and are cited below. 

A specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Unless specifically provided otherwise, the defective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that an effective date prior to January 10, 2012 is warranted for the award of service connection for his diabetes mellitus and high-grade prostatic intraepithelial neoplasia.  

In this case, the claims of service connection for diabetes mellitus and high-grade prostatic intraepithelial neoplasia (claimed as prostate cancer) were received by VA on January 10, 2012.  The Veteran has not contended otherwise.  The claims were denied in a September 2012 rating decision.  Thereafter, in October 2012, the Veteran filed a timely notice of disagreement.  A statement of the case was issued in January 2014.  In a June 2015 decision, the Board awarded service connection for diabetes mellitus and high-grade prostatic intraepithelial neoplasia. 

Subsequently, in a July 2015 rating decision, the RO implemented the Board's award of service connection and assigned an initial 10 percent rating for diabetes mellitus, effective January 10, 2012 and a noncompensable rating for high-grade prostatic intraepithelial neoplasia, effective January 10, 2012.

The Veteran's notice of disagreement was received in August 2015.  On the form, the Veteran's attorney checked the box indicating disagreement with the assigned effective date.  However, neither the Veteran nor his attorney has provided a specific date for which he claims service connection should be granted, nor has either provided any evidence or argument on this issue, making the basis for his appeal unknown.  See also Model Rules of Professional Conduct R. 3.1 ("A lawyer shall not bring or defend a proceeding ... unless there is a basis in law and fact for doing so that is not frivolous, which includes a good faith argument for an extension, modification, or reversal of existing law.").  

Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to January 10, 2012, for the award of service connection for the Veteran's diabetes mellitus and high-grade prostatic intraepithelial neoplasia is not warranted.  

As detailed above, the Veteran's claim of service connection for diabetes mellitus and high-grade prostatic intraepithelial neoplasia was received on January 10, 2012.  The record contains no communication from the Veteran or his attorney that could be construed as claim, formal or informal, prior to January 10, 2012.  He has not contended otherwise.  Thus, the appropriate effective date for the grant of service connection for diabetes mellitus and high-grade prostatic intraepithelial neoplasia is January 10, 2012, the date the claims were received.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus prior to March 17, 2015 and in excess of 20 percent thereafter is denied.

Entitlement to an initial compensable rating for high-grade prostatic intraepithelial neoplasia is denied.

Entitlement to an effective date earlier than January 10, 2012 for the grant of service connection for diabetes mellitus is denied.

Entitlement to an effective date earlier than January 10, 2012 for the grant of service connection for high-grade prostatic intraepithelial neoplasia is denied.


REMAND

Entitlement to Service Connection for Bladder Cancer and Hypertension 

The Veteran asserts that service connection is warranted for bladder cancer and hypertension.  He contends that the conditions are due to Agent Orange exposure during active service.  Alternatively, he contends that the disabilities are secondary to his service-connected disabilities.  

The Veteran's military personnel records demonstrate that he was stationed at the Royal Thai Air Force Bases of Ubon and Udorn during active service and his exposure to an herbicide agent during service is legally presumed.  38 C.F.R. § 3.307(a)(6)(iv).

VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  However, the enumerated diseases do not include hypertension or bladder cancer.  Notwithstanding, service connection may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2016); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to the claim of service connection for hypertension, the Board observes that on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure. VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Given these findings of a possible association between hypertension and herbicide exposure, a VA examination and must be provided on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's claim of service connection for bladder cancer, as detailed above, the Board remanded the claim in June 2015 to obtain an etiological opinion.  The examiner was to provide an opinion as to whether the claimed condition was related to the Veteran's active service, or related to or aggravated by any service-connected disabilities. 

A VA medical opinion was obtained in March 2016.  The VA examiner determined that the Veteran's bladder condition was not related to his service-connected hearing loss disability; however a rationale was not provided.  The examiner did not provide an opinion as to whether the condition was secondary to the Veteran's other service-connected disabilities, which include diabetes mellitus and high-grade prostatic intraepithelial neoplasia.  As the June 2015 remand instructions have not been followed, additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to a Separate Rating for Complications of Diabetes Mellitus 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

As noted above, in the October 2016 VA examination report, the examiner noted that complications of the Veteran's diabetes mellitus included diabetic neuropathy.  

Following that examination, in a letter dated November 3, 2016, the Veteran, through his attorney, indicated that he wished to file a claim of service connection for diabetic neuropathy.  The Veteran's attorney claimed that the Veteran received treatment for diabetic neuropathy from Dr. D.B.  

In a letter received three days later, however, the Veteran's attorney indicated:

Please accept this correspondence as a correction to the Veteran's claim dated November 3, 2016.  Please note that [the Veteran] does not have diabetic neuropathy, and did not intend to file a claim for such.  He would like to file a claim for diabetic nephropathy, and treats with [Dr. B.] for diabetic nephropathy.  

(emphasis in original).

In a February 2017 letter, however, the Veteran's attorney claimed that he had been provided with a copy of a February 2017 VA medical examination report in which 

the examiner opines that both the Veteran's nephropathy and neuropathy are at least as likely as not secondary to the Veteran's service connected type II diabetes mellitus...  Please grant the Veteran entitlement to service connection for these conditions, secondary to his service connected type II diabetes mellitus. 

The Board's review of the February 2017 examination report, however, indicates that the initial examination request, submitted in response to the Veteran's erroneous claim of service connection for diabetic neuropathy, was for an opinion regarding diabetic neuropathy.  After the Veteran's attorney withdrew that claim and indicated that the Veteran intended to request service connection for nephropathy rather than neuropathy, however, the examination request was corrected to reflect the Veteran's stated intentions.  Indeed, the examination report specifically states "Request was for DM Neuropathy but Veteran and his lawyer put in the wrong claim."  The Veteran has nephropathy, not neuropathy.  A second February 2017 opinion request for prostate cancer makes clear that the Veteran was NOT examined for diabetic neuropathy and that he would have to be seen in person to be properly examined for such condition.  

In view of the foregoing, the Board finds that clarification is needed, particularly whether the Veteran claims to have diabetic neuropathy and, if so, the nature and severity of that claimed complication.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's bladder cancer.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(d) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bladder cancer was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent?

(e) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bladder cancer was caused by his service-connected disabilities?

(f) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's bladder cancer has been aggravated (chronically worsened) by his service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner is to discuss the Veteran's history of smoking and its relationship, if any, to his diagnosed bladder cancer.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of any diabetic peripheral neuropathy.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

All evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The examiner should clarify whether the Veteran exhibits diabetic neuropathy and, if so, the nature and severity of any manifestations.  The examiner should specifically note whether any neurologic impairment results in mild, moderate, or severe incomplete paralysis or complete paralysis.

The examiner must provide a complete and detailed rationale for all opinions and conclusions rendered.

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


